The relator was indicted for murder, and this appeal is from an order of the district judge refusing bail.
We have carefully read the statement of facts and have reached the conclusion that the proof that appellant was guilty of a capital offense is not evident in the sense that warrants the refusal of bail.
In the brief for the State, we are urged to discuss the legal question arising out of the evidence relied upon to justify an arrest without a warrant. We do not regard a discussion of the subject proper. It is usual in applications for bail that the facts surrounding the transaction are but partially and imperfectly developed, and this may be true of this case. The circumstances under which one may make an arrest without a warrant are set out in the statute. See Title 5, C.C.P. Many of the decisions of this court construing the statutes are collated in Vernon's Tex.Crim. Stat., Vol. 2, pp. 133-135; see also Burkhart v. State, 83 Tex.Crim. Rep.. The propriety of refraining from a discussion of the legal questions in this character of case has often been asserted by this court. That practice *Page 430 
has generally been adhered to unless in the given case there is some reason for a departure.
The judgment is reversed and the relator granted bail in the sum of $7,500.00.
Bail granted.